318 F.2d 323
Roy "X" 9 ROSS, Jr., et al., Plaintiffs Appellants,v.Warden William H. BANNAN, et al., Defendants-Appellees.
No. 15244.
United States Court of Appeals Sixth Circuit.
June 20, 1963.

Appeal from United States District Court; Stephen J. Roth, J.


1
Roy "X" 9 Ross, Jr., Willie "X" Smith, Ernest "X" Ford, appellants, in pro per.


2
Robert A. Derengoski, Solicitor Gen., Lansing, Mich. (Frank J. Kelley, Atty. Gen., Donald T. Kane, Asst. Atty. Gen., Lansing, Mich., on the brief), for appellees.


3
Before O'SULLIVAN, Circuit Judge, and WILSON and FOX, District Judges.

ORDER.

4
This Cause having come on to be heard upon the record and briefs, and upon the statement of counsel for appellees, made in open court, and upon due consideration of all of the foregoing,


5
It Is Ordered that the judgment of the District Court be, and it is, hereby affirmed.